The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions

Applicant’s election without traverse of group I in the reply filed on 29 September 2022 is acknowledged.  Claims 19 is withdrawn as being directed to an invention non-elected. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to mere information in the form of data.  
Claims 1 and 2 are directed to a model of a porous structure comprising base volumes with randomized struts and nodes and plurality of portions. Claims 3-18 and 20 require a method of generating a model of a porous structure comprising base volumes with randomized struts and nodes and plurality of portions.  In the instant specification, the claim language of “one or more base volumes” is described in terms of being a set of instructions in a model.  In applicant’s specification (for example at [0102], [0098]-[0099], Figs. 10-11, Figs. 17-18, etc), the “volume” is described as a portion of a model rather as opposed to a manufacture.  For just one example, the applicant’s paragraph [0097] makes abundantly clear that the “base volume” per se is coded by a user in a software program.  Every singular element now required to be present in the “model of a porous structure” is described by applicant as being a construct of a modeling procedure in the specification.  Each of claims 1 and 3 now has no nexus to any forming process, physical material or other limitation that would indicate that it is a manufacture as specified in 35 USC 101, as opposed to the software-contained model described in the specification.  Based on a plain reading of the specification, a broadest reasonable interpretation of the "model of a scaffold for a porous structure” of claim 1 reads on the set of instructions rather than any physical structure that is manufactured.  
Each of claims 2 and 4-18 and 20 also fail to define any transformational physical feature, and are directed to aspects described by applicant as being parts of software models.  Although claim 20 requires a model of an implant, the model is still considered as a set of instructions or data, rather than a manufacture as specified in 35 USC 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 requires a method of forming a base volume of claim 2.  Claim 3 fails to limit the claim 2 because claim 3 only invokes a singular component of the model rather than the model itself.  Stated another way, since claim 3 can be entirely practiced entirely without ever making a model as required in claim 2, claim 3 is not limiting of claim 2.
Each of claims 4-18 depends from claim 3 and also fails to further limit claim 2. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0147332 A1 (hereinafter “Jones”).
Regarding claim 1, it is noted that the claim is considered to be directed to non-eligible subject matter.  See discussion above.
Jones teaches a method of making a porous structure by additive manufacturing including sintering a fusible material using a laser (see abstract or SUMMARY OF THE INVENTION).  More specifically, Jones teaches creating a model of a porous structure (see [0084]-[0098], [0099] and Figs. 15A and 15B).  Jones teaches creating unit cell such as a octahedron (see [0084]-[0100] and Fig. 15A), thus explicitly envisioning an outer boundary and an inner volume, and defining spatial coordinates in an outer volume.  Jones describes that the unit cells are then populated to form the dimensions of the model (see [0100]).  Applicant is directed to MPEP 2112.  Jones teaches that the unit cells thus created are populated into a block which may be overlaid with a desired volume (see [0085]). The “block” as overlaid meets the limitation of an array of volumes defining a boundary of the structure. Thus, by the creation of unit cells, and the population of the repeating structures to form the shape of the model, the limitations of “volumes”  are met inherently.  
Applicant is directed to MPEP 2112.
Jones teaches that the “vertices” (nodes) of the unit cells are randomized by moving the nodes in a random direction in x, y, or z coordinates (see [0098]).  Thus, Jones inherently requires defining both of outer and inner spatial coordinates, and moving one of an outer or inner spatial coordinate.  Jones clearly describes the “struts” and the “vertices” (nodes) formed in the method as claimed (see [0084]-[0103] and Figs. 9, 15A, 15B, 16, and 18).  
Jones teaches that a series of struts are formed by exposing the fusible material to an energy source (see [0084]-[0103] and Figs. 9, 16, and 18).  Jones clearly describes formation of a unit cell ([0084]-[0100]).  As such, the cell has a limit to it, as opposed to being infinite.  Since a unit cell is defined, the perturbation to generate the unit cell would have to be inherently smaller than the size of the unit cell generated.  MPEP 2112.  
The structure of Jones is made by a model, and includes a random perturbation of x,y, or z coordinates.  The example of Jones ([0098] and Fig 9) describes a relatively hollow “unit cell,” which in some cases might be considered different to the claim structure using outer spatial coordinates and inner spatial coordinates.  The Fig 9 example of Jones shows a coherent unitary porous structure, and thus it is believed that the random perturbation is similar amongst unit cells resulting in “matching” geometries in the tiling.  
However, Jones teaches that an exemplary unit cell would include structures such as that in figs 1A and 1B.  In this structure, the “nodes” would include at least one centralized node as well as at least one exterior node defining endpoints of the struts.  The random perturbation of such a structure would then have led to the struts being “randomized internal struts” with the same structure as claimed.  It would have been obvious to one of ordinary skill at time of invention to have practiced the embodiment of Jones having the randomized perturbation of vertices, but to have used a unit cell which has struts directed from a central vertex such as the ones in Fig. 1A and 1B because Jones teaches that these are exemplary unit cells for the invention (see Figs 1A-1C and [0088]-[0090]).  The combination of the prior art elements according to known methods to yield predictable results is considered prima facie obvious to the skilled artisan. 
Regarding claim 2,  Jones teaches that the unit cells thus created are populated into a block which may be overlaid with a desired volume (see [0085]). 
Regarding claim 20, Jones envisions a porous implant (see Abstract).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10166316 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s patented claims are directed to a method of making a porous implant structure.  Applicant’s patent claims require the method of making the model that is the same as in instant claims 1 and 3.  Patent claim 1 appears to include all of the steps and structures of instant claims 1 and 3.  Various features of the instant claims are found in the patent claims.  For example Patent claim 10 requires a plurality of faces along which the seed points are generated.  

Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/153207 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending claims are directed to the porous structure rather than the model of the porous structure, or method of making the model.  However, applicant’s copending claims include the limitations of the model including base volumes including seed points evenly distributed about the base volume (claims 1-2) and perturbing the seed points and creating struts and nodes that have been randomized (claims 1 and 3).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  
Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/728668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending claims are directed to the porous structure rather than the model of the scaffold for porous structure, or method of making the model.  However, applicant’s copending claims include the limitations of the model including tiled base volumes and a plurality of randomized nodes and struts in the base volume (claim 1 and 10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16of copending Application No. 17/374013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending claims are directed to a method rather than the model of the porous structure, or method of making the model.  However, applicant’s copending claims include the limitations of the model including base volumes including seed points evenly distributed about the base volume (claims 1-2) and perturbing the seed points and creating struts and nodes that have been randomized (claims 1 and 3).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/374040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending claims do not verbatim recite the model or method of the instant claims.  However, applicant’s copending claims include the limitations of the model including base volumes including seed points evenly distributed about the base volume (claims 1-3) and perturbing the seed points and creating struts and nodes that have been randomized (claims 1 and 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/374069 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending claims do not verbatim recite the model or method of the instant claims.  However, applicant’s copending claims include the limitations of the model including base volumes including seed points evenly distributed about the base volume (claims 1 and 11) and perturbing the seed points and creating struts and nodes that have been randomized (claims 1 and 11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/374083 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending claims do not verbatim recite the model or method of the instant claims.  However, applicant’s copending claims include the limitations of the model including base volumes including seed points evenly distributed about the base volume (claims 1-4) and perturbing the seed points and creating struts and nodes that have been randomized (claims 1 and 4 and 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion



  

  

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734